                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LORI A. MATA,

               Plaintiff,                                 Case Number 18-12102
v.                                                        Honorable David M. Lawson
                                                          Magistrate Judge Anthony P. Patti
COMMISSIONER OF SOCIAL SECURITY,

               Defendant.
                                             /

ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT, AFFIRMING DECISION OF THE COMMISSIONER, AND
                  DISMISSING THE COMPLAINT

       Presently before the Court is the report issued on August 14, 2019 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court deny the plaintiff’s

motion for summary judgment, grant the defendant’s motion for summary judgment, and affirm

the decision of the Commissioner. Although the report stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report, no

objections have been filed thus far. The parties’ failure to file objections to the report and

recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231,

829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 19) is ADOPTED.
      It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 15) is

DENIED.

      It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 17)

is GRANTED.

      It is further ORDERED that the decision of the Commissioner is AFFIRMED.

      It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: August 29, 2019


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first class U.S. mail on August 29, 2019.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -2-
